FILED
                              NOT FOR PUBLICATION                             OCT 06 2010

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



In re: SCHWARZ PUBLISHING, INC.,                  No. 09-60036
DBA San Diego Jewish Times,
                                                  BAP No. 09-1032-PaRMo
                Debtor.

HAIDEE JOY,                                       MEMORANDUM *

                Appellant,

  v.

GERALD H. DAVIS, Chapter 7 Trustee,
and SCHWARZ PUBLISHING, INC.,

                Appellees.



                             Appeal from the Ninth Circuit
                              Bankruptcy Appellate Panel
               Pappas, Riegle, and Montali, Bankruptcy Judges, Presiding

                             Submitted September 13, 2010 **

Before:        SILVERMAN, CALLAHAN, and N.R. SMITH, Circuit Judges.




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Haidee Joy appeals pro se from the judgment of the Bankruptcy Appellate

Panel (“BAP”) affirming the bankruptcy court’s order approving the Chapter 7

trustee’s settlement of a potential preference claim against Michael J. Schwarz and

allowing the abandonment of the debtor company’s records. We have jurisdiction

pursuant to 28 U.S.C. § 158(d). We review the bankruptcy court’s decision

independently, State Bar v. Findley (In re Findley), 593 F.3d 1048, 1049 (9th Cir.

2010), and we affirm.

      Contrary to Joy’s contention, the bankruptcy court did not abuse its

discretion by approving the settlement because the facts in the record establish that

the compromise was fair, reasonable, equitable, and adequate. See Martin v. Kane

(In re A & C Props.), 784 F.2d 1377, 1380-81 (9th Cir. 1986) (explaining the

standard for the bankruptcy court’s approval of a compromise).

      In addition, the bankruptcy court did not abuse its discretion by allowing the

trustee to abandon certain business records because their storage was burdensome

to the estate and they were of inconsequential value, especially considering that the

trustee made copies of the documents that are necessary to the administration of

the estate and gave Joy an opportunity to examine the records prior to

abandonment. See 11 U.S.C. § 554(a); Johnston v. Webster (In re Johnston), 49

F.3d 538, 540 (9th Cir. 1995) (explaining that § 554(a) permits abandonment upon


                                          2                                    09-60036
a showing that the property is of inconsequential value or is burdensome to the

estate).

       We do not consider the issues that Joy failed to raise in the bankruptcy court,

including her employment classification with the debtor company and the

administration of the company’s pension plan. See 28 U.S.C. § 158(d)(1); 28

U.S.C. § 1291; Smith v. Marsh, 194 F.3d 1045, 1052 n.5 (9th Cir. 1999).

       Joy’s request to strike the trustee’s answering brief is denied.

       AFFIRMED.




                                           3                                   09-60036